                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-363-RJC-DCK

 AUDREY WILLIAMS PRIDE,                                 )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )       ORDER
                                                        )
 U.S. DEPARTMENT OF THE NAVY, et al.,                   )
                                                        )
                  Defendants.                           )
                                                        )

          THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion To Stay”

(Document No. 25) filed March 31, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will deny the motion.

          The undersigned granted Plaintiff’s “Motion To Amend/Correct Second Amended

Complaint” (Document No. 22) on April 2, 2020, and directed Plaintiff to file a Third Amended

Complaint on or before April 24, 2020. See (Document No. 24). Subsequently, the undersigned

received Plaintiff’s now pending “Motion To Stay” (Document No. 25). Plaintiff’s “Motion To

Stay” seems to suggest that Plaintiff has identified supplemental authority that she believes may

be relevant to her lawsuit.

          At this time, the undersigned is not persuaded that there is good cause to issue a stay. To

the extent Plaintiff has identified relevant authority, she may incorporate such authority in her

Third Amended Complaint and/or may engage Defendant’s counsel in communication regarding

the impact of that authority on this case, as well as this Court’s jurisdiction over this dispute.
       Based on the foregoing, however, the Court will further extend Plaintiff’s deadline to file

a Third Amended Complaint.

       IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion To Stay” (Document

No. 25) is DENIED.

       IT IS FURTHER ORDERED that pro se Plaintiff shall file a Third Amended Complaint

on or before May 8, 2020.

       SO ORDERED.



                               Signed: April 3, 2020




                                                  2
